Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with E. Kmett (Reg. #42,746) on November 15, 2021.

The application has been amended as follows: 

Claim 1: A combustion section for a heat engine, the combustion section defining a longitudinal direction co-directional to a centerline axis, a radial direction extended from the centerline axis, a circumferential direction around the centerline axis, and a tangential direction relative to the radial direction and the circumferential direction, the combustion section comprising: an outer casing extended along the longitudinal direction; a liner assembly disposed inward of the outer casing along the radial direction, and wherein the liner assembly is extended along the longitudinal direction, the liner assembly defining a combustion chamber therewithin, and wherein a pressure plenum is defined around the liner assembly inward of the outer casing; a plurality of fuel injector assemblies, each of the plurality of fuel injector assemblies comprising: a body coupled to the outer casing and the liner assembly, wherein the body is extended at least partially through the liner assembly in fluid communication with the combustion chamber, and wherein the body is extended direct adjacent longitudinal arrangement with one another.
.
Election/Restrictions

Claims 1-4, 7-18, and 21 are allowable. The restriction requirement Species 1: Fig 2, with Sub species 1-a: Figs. 4-5, Sub-species 1-b: Fig. 11, Sub-species 1-c: Fig. 12, Sub-species 1-d: Fig. 13, Sub-species 1-e: Fig. 14; and Species 2: Figs. 15-17, with   Sub-species 2-a: Figs. 4-5;  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/14/20 is withdrawn.  Claims 5-6, and 19-20 directed to Sub-species 1-b and 1-c are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a combustion of a gas turbine, relevant prior art Halila (US 6,339,923) in view of Hadley (US 9, 303,872), the combustion section defining a longitudinal direction co-directional to a centerline axis, a radial direction extended from the centerline axis, a circumferential direction around the centerline axis, and a tangential direction relative to the radial direction and the circumferential direction, the combustion section 

 adjacent longitudinal arrangement with one another.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741